     Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 1 of 12




 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (316506)
 2   Adam C. McCall (302130)
     388 Market Street, Suite 1300
 3
     San Francisco, CA 94111
 4   Tel.: 415-373-1671
     Fax: 415-484-1294
 5   Email: aapton@zlk.com
             amccall@zlk.com
 6
     Attorneys for Lead Plaintiff Glen Littleton
 7
     and Lead Counsel for the Class
 8
     [Additional counsel on signature blocks]
 9

10

11                               UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA

13     IN RE TESLA, INC. SECURITIES                   Case No. 3:18-cv-04865-EMC
       LITIGATION
14                                                    Hon. Edward M. Chen
15
                                                      NOTICE OF LODGING OF ADDENDUM
16                                                    TO THE CONSOLIDATED CLASS ACTION
                                                      COMPLAINT
17

18

19

20

21

22

23

24

25

26
27
                                         PLAINTIFF’S NOTICE OF LODGING
28                                     In re Tesla, Inc. Securities Litigation
                                         CASE NO. 3:18-CV-04865-EMC
     Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 2 of 12




 1   TO:    THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2          PLEASE TAKE NOTICE that pursuant to the Clerk’s Notice issued November 4, 2019

 3   (ECF No. 221) and the Honorable Judge Chen’s Civil Standing Order Rule 10, Lead Plaintiff

 4   Glen Littleton hereby lodges the attached Addendum to the Consolidated Class Action Complaint

 5   as “Exhibit A.”

 6
     Dated: November 11, 2019                       Respectfully submitted,
 7

 8                                                  LEVI & KORSINSKY, LLP

 9

10                                                   s/ Adam M. Apton                    .
                                                    Adam M. Apton (SBN 316506)
11                                                  Adam C. McCall (SBN 302130)
12                                                  388 Market Street, Suite 1300
                                                    San Francisco, CA 94111
13                                                  Tel.: 415-373-1671
                                                    Fax: 415-484-1294
14                                                  Email: aapton@zlk.com
                                                    Email: amccall@zlk.com
15

16                                                            -and-

17                                                  Nicholas I. Porritt
                                                    LEVI & KORSINSKY, LLP
18                                                  1101 30th Street N.W., Suite 115
                                                    Washington, D.C. 20007
19
                                                    Tel.: (202) 524-4290
20                                                  Fax: (202) 333-2121
                                                    Email: nporritt@zlk.com
21                                                  (admitted pro hac vice)
22                                                  Attorneys for Lead Plaintiff Glen Littleton and
                                                    Lead Counsel for the Class
23

24

25

26
27                                     PLAINTIFF’S NOTICE OF LODGING
                                     In re Tesla, Inc. Securities Litigation
28                                     CASE NO. 3:18-CV-04865-EMC
                                                        1
Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 3 of 12




        EXHIBIT “A”
                             Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 4 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement     Reason Why False/Misleading      Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                    When Made                        Inference of Scienter
    1.        ¶120    Musk and Tesla    “Am considering taking         (1) Funding was not secured.     (1) Musk attended meeting with
                                        Tesla private at $420.         There was a lot of “uncertainty” Public Investment Fund on July
                       August 7, 2018   Funding secured.”              around transaction. ¶¶69, 121.   31, 2018, and had not secured
                                                                                                        funding (¶¶142, 166); (2) never
                       Twitter                                         (2) Statement communicated that discussed $420/share price with
                                                                       go-private transaction was       any funding source (¶¶142, 150);
                                                                       imminent when transaction was (3) never contacted strategic
                                                                       not imminent because: (a) no     investors or large shareholders
                                                                       agreement for funding; (b) no    (¶¶142, 144); (4) knew that Tesla
                                                                       discussions about $420/share     would not agree to Middle East
                                                                       price; (c) Public Investment     production facility (¶142); (5)
                                                                       Fund did not agree to deal; (d)  never provided board with
                                                                       no discussions with strategic    proposal (¶143); (6) had not
                                                                       investors; (e) board had not     retained legal or financial advisors
                                                                       received proposal and there was (¶¶145-46); (7) had not developed
                                                                       “a lot of uncertainty”; (f) no   structure of private company
                                                                       approval from large              (¶147); (8) never considered
                                                                       shareholders; (g) no engagement restrictions for institutional holders
                                                                       of legal/financial advisors; (h) (¶148); (9) never considered
                                                                       unknown whether retail           regulatory approvals (¶149); (10)
                                                                       investors would remain           continued to publicly discuss
                                                                       shareholders; (i) unknown        transaction after legal warning
                                                                       whether restrictions existed for (¶151); (11) motivated to inflate
                                                                       institutional investors; (j)     price to harm “short” investors
                                                                       unknown whether regulatory       (¶¶152-62); (12) motivated to
                                                                       approvals necessary; and (k) no  inflate price to protect against
                                                                       formal agreement, commitment, convertible debt (¶¶163-65); and
                                                                       or plan for Tesla to go private. (13) admission that August 7, 2018
                                                                       ¶121.                            statements were contrary to facts
                                                                                                        known by Musk and $40 million
                                                                                                        penalty from SEC (¶¶168-74).

                                                In re Tesla, Inc. Securities Litigation
                                                       No. 18-cv-04865-EMC
                                               Addendum to Consolidated Complaint
                                                                   1
                             Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 5 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement     Reason Why False/Misleading        Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                    When Made                          Inference of Scienter
    2.        ¶122    Musk and Tesla    “420” (in response to          (1) Statement communicated that    (1) Musk attended meeting with
                                        question “At what price?”)     go-private transaction was         Public Investment Fund on July
                       August 7, 2018                                  imminent when transaction was      31, 2018, and had not secured
                                                                       not imminent because: (a) no       funding (¶¶142, 166); (2) never
                       Twitter                                         discussions about $420/share       discussed $420/share price with
                                                                       price; (b) Public Investment       any funding source (¶¶142, 150);
                                                                       Fund did not agree to deal; (c)    (3) never contacted strategic
                                                                       no discussions with strategic      investors or large shareholders
                                                                       investors; (d) board had not       (¶¶142, 144); (4) knew that Tesla
                                                                       received proposal and there was    would not agree to Middle East
                                                                       “a lot of uncertainty”; (e) no     production facility (¶142); (5)
                                                                       approval from large                never provided board with
                                                                       shareholders; (f) no engagement    proposal (¶143); (6) had not
                                                                       of legal/financial advisors; (g)   retained legal or financial advisors
                                                                       unknown whether retail             (¶¶145-46); (7) had not developed
                                                                       investors would remain             structure of private company
                                                                       shareholders; (h) unknown          (¶147); (8) never considered
                                                                       whether restrictions existed for   restrictions for institutional holders
                                                                       institutional investors; (i)       (¶148); (9) never considered
                                                                       unknown whether regulatory         regulatory approvals (¶149); (10)
                                                                       approvals necessary; and (j) no    continued to publicly discuss
                                                                       formal agreement, commitment,      transaction after legal warning
                                                                       or plan for Tesla to go private.   (¶151); (11) motivated to inflate
                                                                       ¶123.                              price to harm “short” investors
                                                                                                          (¶¶152-62); (12) motivated to
                                                                                                          inflate price to protect against
                                                                                                          convertible debt (¶¶163-65); and
                                                                                                          (13) admission that August 7, 2018
                                                                                                          statements were contrary to facts
                                                                                                          known by Musk and $40 million
                                                                                                          penalty from SEC (¶¶168-74).

                                                In re Tesla, Inc. Securities Litigation
                                                       No. 18-cv-04865-EMC
                                               Addendum to Consolidated Complaint
                                                                   2
                             Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 6 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement     Reason Why False/Misleading         Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                    When Made                           Inference of Scienter
    3.        ¶124    Musk and Tesla    “Yes, but liquidity events     (1) Statement communicated that     (1) never contacted strategic
                                        would be limited to every 6    go-private transaction was          investors or large shareholders
                       August 7, 2018   months or so (like SpaceX)”    imminent when transaction was       (¶¶142, 144); (2) knew that Tesla
                                        (in response to question       not imminent because: (a) board     would not agree to Middle East
                       Twitter          “Could we still invest once    had not received proposal and       production facility (¶142); (3)
                                        private?”)                     there was “a lot of uncertainty”;   never provided board with
                                                                       (b) no approval from large          proposal (¶143); (4) had not
                                                                       shareholders; (c) no engagement     retained legal or financial advisors
                                                                       of legal/financial advisors; (d)    (¶¶145-46); (5) had not developed
                                                                       unknown whether retail              structure of private company
                                                                       investors would remain              (¶147); (6) never considered
                                                                       shareholders; (e) unknown           restrictions for institutional holders
                                                                       whether restrictions existed for    (¶148); (7) never considered
                                                                       institutional investors; (f)        regulatory approvals (¶149); (8)
                                                                       unknown whether regulatory          continued to publicly discuss
                                                                       approvals necessary; and (g) no     transaction after legal warning
                                                                       formal agreement, commitment,       (¶151); (9) motivated to inflate
                                                                       or plan for Tesla to go private.    price to harm “short” investors
                                                                       ¶125.                               (¶¶152-62); (10) motivated to
                                                                                                           inflate price to protect against
                                                                                                           convertible debt (¶¶163-65); and
                                                                                                           (11) admission that August 7, 2018
                                                                                                           statements were contrary to facts
                                                                                                           known by Musk and $40 million
                                                                                                           penalty from SEC (¶¶168-74).




                                                In re Tesla, Inc. Securities Litigation
                                                       No. 18-cv-04865-EMC
                                               Addendum to Consolidated Complaint
                                                                   3
                             Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 7 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement      Reason Why False/Misleading        Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                     When Made                          Inference of Scienter
    4.        ¶126    Musk and Tesla    “Shareholders could either to   (1) Statement communicated that    (1) Musk attended meeting with
                                        [sic] at 420 or hold shares &   go-private transaction was         Public Investment Fund on July
                       August 7, 2018   go private.”                    imminent when transaction was      31, 2018, and had not secured
                                                                        not imminent because: (a) no       funding (¶¶142, 166); (2) never
                       Twitter                                          discussions about $420/share       discussed $420/share price with
                                                                        price; (b) Public Investment       any funding source (¶¶142, 150);
                                                                        Fund did not agree to deal; (c)    (3) never contacted strategic
                                                                        no discussions with strategic      investors or large shareholders
                                                                        investors; (d) board had not       (¶¶142, 144); (4) knew that Tesla
                                                                        received proposal and there was    would not agree to Middle East
                                                                        “a lot of uncertainty”; (e) no     production facility (¶142); (5)
                                                                        approval from large                never provided board with
                                                                        shareholders; (f) no engagement    proposal (¶143); (6) had not
                                                                        of legal/financial advisors; (g)   retained legal or financial advisors
                                                                        unknown whether retail             (¶¶145-46); (7) had not developed
                                                                        investors would remain             structure of private company
                                                                        shareholders; (h) unknown          (¶147); (8) never considered
                                                                        whether restrictions existed for   restrictions for institutional holders
                                                                        institutional investors; (i)       (¶148); (9) never considered
                                                                        unknown whether regulatory         regulatory approvals (¶149); (10)
                                                                        approvals necessary; and (j) no    continued to publicly discuss
                                                                        formal agreement, commitment,      transaction after legal warning
                                                                        or plan for Tesla to go private.   (¶151); (11) motivated to inflate
                                                                        ¶127.                              price to harm “short” investors
                                                                                                           (¶¶152-62); (12) motivated to
                                                                                                           inflate price to protect against
                                                                                                           convertible debt (¶¶163-65); and
                                                                                                           (13) admission that August 7, 2018
                                                                                                           statements were contrary to facts
                                                                                                           known by Musk and $40 million
                                                                                                           penalty from SEC (¶¶168-74).

                                                 In re Tesla, Inc. Securities Litigation
                                                        No. 18-cv-04865-EMC
                                                Addendum to Consolidated Complaint
                                                                    4
                            Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 8 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement       Reason Why False/Misleading          Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                      When Made                            Inference of Scienter
    5.        ¶128    Musk and Tesla    “First, I would like to          (1) Statement communicated that      (1) Musk attended meeting with
                                        structure this so that all       Musk and Tesla had an                Public Investment Fund on July
                       August 7, 2018   shareholders have a choice.      agreement or plan for taking         31, 2018, and had not secured
                                        Either they can stay investors   Tesla private when they did not      funding (¶¶142, 166); (2) never
                       Tesla Blog       in a private Tesla or they can   have an agreement or plan            discussed $420/share price with
                                        be bought out at $420 per        because: (a) no discussions about    any funding source (¶¶142, 150);
                                        share . . . .”                   $420/share price; (b) Public         (3) never contacted strategic
                                                                         Investment Fund did not agree to     investors or large shareholders
                                                                         deal; (c) no discussions with        (¶¶142, 144); (4) knew that Tesla
                                                                         strategic investors; (d) board had   would not agree to Middle East
                                                                         not received proposal and there      production facility (¶142); (5)
                                                                         was “a lot of “uncertainty”; (e)     never provided board with
                                                                         no approval from large               proposal (¶143); (6) had not
                                                                         shareholders; (f) no engagement      retained legal or financial advisors
                                                                         of legal/financial advisors; (g)     (¶¶145-46); (7) had not developed
                                                                         unknown whether retail               structure of private company
                                                                         investors would remain               (¶147); (8) never considered
                                                                         shareholders; (h) unknown            restrictions for institutional holders
                                                                         whether restrictions existed for     (¶148); (9) never considered
                                                                         institutional investors; (i)         regulatory approvals (¶149); (10)
                                                                         unknown whether regulatory           continued to publicly discuss
                                                                         approvals necessary; and (j) no      transaction after legal warning
                                                                         formal agreement, commitment,        (¶151); (11) motivated to inflate
                                                                         or plan for Tesla to go private.     price to harm “short” investors
                                                                         ¶129.                                (¶¶152-62); (12) motivated to
                                                                                                              inflate price to protect against
                                                                                                              convertible debt (¶¶163-65); and
                                                                                                              (13) admission that August 7, 2018
                                                                                                              statements were contrary to facts
                                                                                                              known by Musk and $40 million
                                                                                                              penalty from SEC (¶¶168-74).

                                                 In re Tesla, Inc. Securities Litigation
                                                        No. 18-cv-04865-EMC
                                                Addendum to Consolidated Complaint
                                                                    5
                             Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 9 of 12
Statement   Complaint Speaker, Date,    False/Misleading Statement         Reason Why False/Misleading        Facts Giving Rise to Strong
    #           ¶     Occasion          or Omission                        When Made                          Inference of Scienter
    6.        ¶130    Musk and Tesla    “Investor support is               (1) Statement communicated that    (1) Musk attended meeting with
                                        confirmed. Only reason why         go-private transaction had been    Public Investment Fund on July
                       August 7, 2018   this is not certain is that it’s   planned, agreed to, and was        31, 2018, and had not secured
                                        contingent on a shareholder        imminent when it had not been      funding (¶¶142, 166); (2) never
                       Twitter          vote.”                             planned or agreed to and was not   discussed $420/share price with
                                                                           imminent because: (a) no           any funding source (¶¶142, 150);
                                                                           agreement for funding; (b) no      (3) never contacted strategic
                                                                           discussions about $420/share       investors or large shareholders
                                                                           price; (c) Public Investment       (¶¶142, 144); (4) knew that Tesla
                                                                           Fund did not agree to deal; (d)    would not agree to Middle East
                                                                           no discussions with strategic      production facility (¶142); (5)
                                                                           investors; (e) board had not       never provided board with
                                                                           received proposal and there was    proposal (¶143); (6) had not
                                                                           “a lot of uncertainty”; (f) no     retained legal or financial advisors
                                                                           approval from large                (¶¶145-46); (7) had not developed
                                                                           shareholders; (g) no engagement    structure of private company
                                                                           of legal/financial advisors; (h)   (¶147); (8) never considered
                                                                           unknown whether retail             restrictions for institutional holders
                                                                           investors would remain             (¶148); (9) never considered
                                                                           shareholders; (i) unknown          regulatory approvals (¶149); (10)
                                                                           whether restrictions existed for   continued to publicly discuss
                                                                           institutional investors; (j)       transaction after legal warning
                                                                           unknown whether regulatory         (¶151); (11) motivated to inflate
                                                                           approvals necessary; and (k) no    price to harm “short” investors
                                                                           formal agreement, commitment,      (¶¶152-62); (12) motivated to
                                                                           or plan for Tesla to go private.   inflate price to protect against
                                                                           ¶¶131-33.                          convertible debt (¶¶163-65); and
                                                                                                              (13) admission that August 7, 2018
                                                                                                              statements were contrary to facts
                                                                                                              known by Musk and $40 million
                                                                                                              penalty from SEC (¶¶168-74).

                                                 In re Tesla, Inc. Securities Litigation
                                                        No. 18-cv-04865-EMC
                                                Addendum to Consolidated Complaint
                                                                    6
                            Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 10 of 12
Statement   Complaint Speaker, Date,     False/Misleading Statement       Reason Why False/Misleading         Facts Giving Rise to Strong
    #           ¶     Occasion           or Omission                      When Made                           Inference of Scienter
    7.        ¶134    Musk and Tesla     “My proposal was based on        (1) Statement communicated that     (1) Musk attended meeting with
                                         using a structure where any      Musk and Tesla had an               Public Investment Fund on July
                       August 13, 2018   existing shareholder who         agreement or plan for taking        31, 2018, and had not secured
                                         wished to remain as a            Tesla private when they did not     funding (¶¶142, 166); (2) never
                       Tesla Blog        shareholder in a private Tesla   have an agreement or plan           discussed $420/share price with
                                         could do so, with the $420       because: (a) no agreement for       any funding source (¶¶142, 150);
                                         per share buyout used only       funding; (b) no discussions about   (3) never contacted strategic
                                         for shareholders that            $420/share price; (c) no            investors or large shareholders
                                         preferred that option.”          discussions with strategic          (¶¶142, 144); (4) knew that Tesla
                                                                          investors; (d) board had not        would not agree to Middle East
                                                                          received proposal and there was     production facility (¶142); (5)
                                                                          “a lot of uncertainty”; (e) no      never provided board with
                                                                          approval from large                 proposal (¶143); (6) had not
                                                                          shareholders; (f) no engagement     retained legal or financial advisors
                                                                          of legal/financial advisors; (g)    (¶¶145-46); (7) had not developed
                                                                          unknown whether retail              structure of private company
                                                                          investors would remain              (¶147); (8) never considered
                                                                          shareholders; (h) unknown           restrictions for institutional holders
                                                                          whether restrictions existed for    (¶148); (9) never considered
                                                                          institutional investors; (i)        regulatory approvals (¶149); (10)
                                                                          unknown whether regulatory          continued to publicly discuss
                                                                          approvals necessary; and (j) no     transaction after legal warning
                                                                          formal agreement, commitment,       (¶151); (11) motivated to inflate
                                                                          or plan for Tesla to go private.    price to harm “short” investors
                                                                          ¶135.                               (¶¶152-62); (12) motivated to
                                                                                                              inflate price to protect against
                                                                                                              convertible debt (¶¶163-65); and
                                                                                                              (13) admission that similar August
                                                                                                              7, 2018 statements were contrary
                                                                                                              to facts known by Musk and $40
                                                                                                              million penalty from SEC (¶¶168-
                                                                                                              74).
                                                  In re Tesla, Inc. Securities Litigation
                                                         No. 18-cv-04865-EMC
                                                 Addendum to Consolidated Complaint
                                                                     7
                            Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 11 of 12
Statement   Complaint Speaker, Date,     False/Misleading Statement       Reason Why False/Misleading        Facts Giving Rise to Strong
    #           ¶     Occasion           or Omission                      When Made                          Inference of Scienter
    8.        ¶136    Musk and Tesla     “. . . no question that a deal   (1) There was “a lot of            (1) Musk attended meeting with
                                         with the Saudi sovereign         uncertainty” about the potential   Public Investment Fund on July
                       August 13, 2018   fund could be closed . . .”      funding from the Public            31, 2018, and had not secured
                                                                          Investment Fund. ¶137.             funding (¶¶142, 166); (2) never
                       Tesla Blog                                                                            discussed $420/share price with
                                                                          (2) Funding might be contingent any funding source (¶¶142, 150);
                                                                          upon a production facility in the (3) never contacted strategic
                                                                          Middle East which was a “non-      investors or large shareholders
                                                                          starter.” ¶137.                    (¶¶142, 144); (4) knew that Tesla
                                                                                                             would not agree to Middle East
                                                                          (3) Issues existed that could      production facility (¶142); (5)
                                                                          prevent Tesla and Musk from        never provided board with
                                                                          obtaining the capital necessary to proposal (¶143); (6) had not
                                                                          complete the transaction. ¶137.    retained legal or financial advisors
                                                                                                             (¶¶145-46); (7) had not developed
                                                                          (4) No agreement for funding       structure of private company
                                                                          and unlikely that current          (¶147); (8) never considered
                                                                          shareholders could remain          restrictions for institutional holders
                                                                          investors once private. ¶138.      (¶148); (9) never considered
                                                                                                             regulatory approvals (¶149); (10)
                                                                                                             continued to publicly discuss
                                                                                                             transaction after legal warning
                                                                                                             (¶151); (11) motivated to inflate
                                                                                                             price to harm “short” investors
                                                                                                             (¶¶152-62); (12) motivated to
                                                                                                             inflate price to protect against
                                                                                                             convertible debt (¶¶163-65); and
                                                                                                             (13) admission that similar August
                                                                                                             7, 2018 statements were contrary
                                                                                                             to facts known by Musk and $40
                                                                                                             million penalty from SEC (¶¶168-
                                                                                                             74).
                                                  In re Tesla, Inc. Securities Litigation
                                                         No. 18-cv-04865-EMC
                                                 Addendum to Consolidated Complaint
                                                                     8
                                Case 3:18-cv-04865-EMC Document 224 Filed 11/11/19 Page 12 of 12
Statement    Complaint Speaker, Date,        False/Misleading Statement      Reason Why False/Misleading      Facts Giving Rise to Strong
    #            ¶     Occasion              or Omission                     When Made                        Inference of Scienter
    9.         ¶139    Musk and Tesla        “I’m excited to work with       (1) There was no formal          (1) Musk had not retained legal or
                                             Silver Lake and Goldman         agreement to engage or retain    financial advisors (¶¶145-46); (2)
                          August 13, 2018    Sachs as financial advisors,    Silver Lake and Goldman Sachs.   continued to publicly discuss
                                             plus Wachtell, Lipton, Rosen    ¶140.                            transaction after legal warning
                          Twitter            & Katz and Munger, Tolles                                        (¶151); (3) motivated to inflate
                                             & Olson as legal advisors, on                                    price to harm “short” investors
                                             the proposal to take Tesla                                       (¶¶152-62); (4) motivated to
                                             private.”                                                        inflate price to protect against
                                                                                                              convertible debt (¶¶163-65); and
                                                                                                              (5) $40 million penalty from SEC
                                                                                                              (¶¶168-74).


* Plaintiff’s complete allegations are contained in the Consolidated Class Action Complaint dated January 16, 2019. By submitting this Addendum,
Plaintiff does not waive but expressly reserves all rights to rely on the entirety of his allegations in the operative pleading.




                                                      In re Tesla, Inc. Securities Litigation
                                                             No. 18-cv-04865-EMC
                                                     Addendum to Consolidated Complaint
                                                                         9
